1    Thomas C. Lundin, Jr. (admitted pro hac vice)
     FISHERBROYLES LLP
2    111 Favre Street
     Waveland, MS 39576
3
     Tel.: (678) 778-8857
4    tom.lundin@fisherbroyles.com

5    Timothy L. Moore (SBN 305168)
     FISHERBROYLES, LLP
6    811 Mason Street
     San Francisco, CA 94108
7
     Tel.: (619) 678-1588
8    Fax: (619) 275-7479
     timothy.moore@fisherbroyles.com
9
     Attorneys for Plaintiffs Kimbo Campers LLC
10   And Trayvax Enterprises LLC
11   ADDITIONAL PARTIES AND COUNSEL LISTED ON SIGNATURE PAGE
12
                                UNITED STATES DISTRICT COURT
13
                             NORTHERN DISTRICT OF CALIFORNIA
14
                                     SAN FRANCISCO DIVISION
15
     KIMBO CAMPERS LLC and TRAYVAX                       Case No. 3:20-cv-07066-CRB
16
     ENTERPRISE LLC,
17                                                       [PROPOSED] AGREED ORDER OF
                                   Plaintiffs,           DISMISSAL
18
            vs.                                          Hon. Charles R. Breyer
19
     KIBBO, INC.,
20
                                   Defendant.
21
22                        [PROPOSED] AGREED ORDER OF DISMISSAL
23          This matter is before the Court on the parties Joint Motion For Dismissal With Prejudice
24
     signed by all parties pursuant to Rule 41(a)(2) of the Federal Rules of Civil Procedure. The
25
     parties have reported a compromise and settlement of the action. After considering the premises,
26
     and for good cause shown, this Court finds and Orders as follows:
27
28
                                                    -4-
                                                 [PROPOSED] AGREED ORDER OF DISMISSAL
                                                                 Case No. 3:20-cv-07066-CRB
 1          IT IS HEREBY ORDERED that the Joint Motion For Dismissal With Prejudice is

 2   GRANTED, and all the claims raised by Plaintiffs in this action are hereby finally and forever
 3
     DISMISSED WITH PREJUDICE, with each party separately bearing their respective costs for
 4
     this action. This Court shall retain jurisdiction over the settlement agreement of the parties.
 5
            IT IS SO ORDERED.
 6

 7

 8           May 18, 2021
     Dated: _________________                      _______________________________________

 9                                                 HONORABLE CHARLES R. BREYER

10                                                 UNITED STATES DISTRICT COURT JUDGE

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                    -5-
                                                 [PROPOSED] AGREED ORDER OF DISMISSAL
                                                                 Case No. 3:20-cv-07066-CRB
